DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that translations were not provided for the foreign Office Actions in IDSs of 9/24/2020 and 7/23/2020. For this reason, these Office Actions have not been considered. Translations are requested. 

Response to Amendment
The instant Response of 11/23/2021 fails to address outstanding issues such as the IDS issue listed above, and the claim amendments thereof raise further means plus function and clarity issues. 
With regard to the arguments provided in the instant Response from pages 10-13, D1 is not clearly defined; howsoever, D1 is taken as the primary cited Nicosevici reference in light of the correspondence to the cited portions reproduced in the arguments.
The amendments of further claim features provided in the instant Response overcome the outstanding rejections to claims 1 and 13; howsoever, new art is applied to further amended claim features of claims 1 and 13, rendering the arguments proffered in the instant Response moot. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “positioning component” in claims 1, 13 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Physical support for the recited “positioning component” may be found throughout the instant specification, for example the GPS component at page 4. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, claims 1 and 13 recite: in a case that the similarity between the real image and the plurality of images in the predetermined street-view database is greater than the first predetermined threshold, and the similarity is the same, and the target positioning positions of the corresponding plurality of images are different.
In the above recited claim features, the similarity is the same renders the features unclear because similarity has already been compared to a threshold to determine similarity, that is a threshold similarity is recited, but then, the similarity is the same would seem to require a one-ton-one identical correspondence, resulting in an inherent contradiction in the feature as recited.  
What is interpreted as what is meant is that the similarity between the two images must be acceptable based on the first predetermined threshold. For purposes of examination, the above-recited features of claims 1 and 13 will be so interpreted. 
Claim 16 contains the trademark/trade name GPS.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a Global Navigation Satellite System and, accordingly, the identification/description is indefinite.
Furthermore, the amendments regarding the positioning component in claims 13 and 16 give rise to antecedent basis issues:
Claim 13 recites the limitation "the Positioning component" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the positioning component" in line 5.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nicosevici (US 2019/0226851) in view of Liu I (US 2016/0070265).

Regarding claim 1, Nicosevici discloses a position update method, (Abstract, method for positioning) comprising: acquiring information of a target vehicle, (Abstract, first and second positioning information of vehicle acquired) wherein the information of the target vehicle comprises a first positioning position of the target vehicle detected by a positioning component of the target vehicle (paragraph 0014 first information is GNSS positioning information) and a real image taken by a photographing device of the target vehicle; (paragraphs 0045/0046 second positioning information is visual image from vehicle camera) updating the first positioning position to a second positioning position according to the real image, (paragraphs 0045/0046 real image used to refine GNSS positioning information to second, more precise/accurate position) wherein the second positioning position is configured to represent a current position of the target vehicle, (paragraphs 0007/0008 second position is more accurate position of vehicle)
wherein updating the first positioning position to the second positioning position according to the real image comprises: comparing the real image with an image in a predetermined street-view database to obtain a comparison result, (paragraphs 0046 and 0060/0063 second position information image compared with images in street view database by Google) wherein the predetermined street-view database records an image and a positioning position where the image is captured, both of which have a mapping relationship with each other; (paragraph 0008 images in street view database have a corresponding position) updating the first positioning position to the second positioning position according to the comparison result, (paragraph 0008 position updated) wherein updating the first positioning position to the second positioning position according to the comparison result comprises: updating the first positioning position to a target positioning position in the predetermined street-view database having a mapping relationship between the target positioning position and the target image, wherein the second positioning position is the target positioning position, (paragraph 0008 first positioning position from satellite system update to position of corresponding image in street view image database based on positon of corresponding image in database) in a case where a similarity between the real image and the target image in the predetermined street-view database is greater 22PN106467_NENBthan a first predetermined threshold. (paragraphs 0060-0064, 0068/0069 hashes of database images with second positioning information image are compared to develop similarity score, based on the similarity scores, necessarily requiring a threshold of similarity be specified, images are correlated to determine refined position)
Nicosevici fails to disclose in a case that the similarity between the real image and the plurality of images in the predetermined street-view database is greater than the first predetermined threshold, and the similarity is the same, and the target positioning positions of the corresponding plurality of images are different, wherein updating the first positioning position to the second positioning position according to the comparison result further comprises: the target vehicle acquiring the real image at another angle: comparing the real image with the image in the predetermined street-view database until the second positioning position can be determined, or , wherein updating the first positioning position to the second positioning position according to the comparison result further comprises: controlling the target vehicle to move, and after moving, acquiring the corresponding real image and the first positioning position, and then comparing the real image with the image in the predetermined street-view database until the second positioning position is determined.
With regard to the features of in a case that the similarity between the real image and the plurality of images in the predetermined street-view database is greater than the first predetermined threshold, and the similarity is the same, and the target positioning positions of the corresponding plurality of images are different, wherein updating the first positioning position to the second positioning position according to the comparison result further comprises: the target vehicle acquiring the real image at another angle: comparing the real image with the image in the predetermined street-view database until the second positioning position can be determined, said features are recited in the alternative, and are hence non-limiting should the limitations of the alternative be met; still further these features give rise to indefiniteness-see 112 rejection above-thus the alternative features will be mapped below. 
However, when applied to Nicosevici, Liu I teaches wherein updating the first positioning position to the second positioning position according to the comparison result further comprises: controlling the target vehicle to move, (paragraphs 0140/0141 vehicle controlled to move to target position) and after moving, acquiring the corresponding real image and the first positioning position, and then comparing the real image with the image in the predetermined street-view database (paragraph 0144 iterative updating of vehicle position, these are iteratively performed features from Nicosevici paragraphs 0045/0046 real image used to refine GNSS positioning information to second, more precise/accurate position, and 0060/0063 second position information image compared with images in street view database by Google) until the second positioning position is determined. (paragraphs 0142/0145 it is determined from iterative calculation that target position has been achieved by vehicle) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the movement according to navigation and further confirmation of target location because it is well known to those of skill in the art to use a navigation directive to control vehicle movement, and it is further well known in the art to iteratively calculate vehicle navigation of vehicle to have a vehicle location.  

Regarding claim 5, Nicosevici discloses wherein comparing the real image with the image in the predetermined street database comprises: looking up a set of images in the predetermined street-view database of which a positioning position is less than a second predetermined threshold from the first positioning position; (paragraph 0060) set of images from database acquired within threshold of uncertainty area of first positioning position) comparing the real image with each image in the set of images respectively. (paragraphs 0061-0063 image hashes of second positioning data image with position area uncertainty images from database compared)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nicosevici in view of Liu I, in further view of Fridman (US 11,086,334).

Regarding claim 6, Nicosevici discloses establishing the predetermined street-view database with the plurality of real images and positioning positions, (paragraph 0008 Google street view database is the same) both of which have a mapping relationship with each other. (paragraph 0060 each image in database is correlated to corresponding position)
Despite disclosing the Google street view database, which necessarily requires the further features of claim 6, Nicosevici fails to disclose acquiring a plurality of real images captured by a plurality of vehicles within a predetermined time period, and a positioning position of the plurality of vehicles where the plurality of real images are captured, wherein each of the plurality of the real images maps a positioning position of one of the plurality of the vehicles, features which inherently include positioning positions of the plurality of vehicles. Liu I is not cited for these features.
However, Fridman teaches acquiring a plurality of real images captured by a plurality of vehicles within a predetermined time period, (figure 19, 1905 plurality of image acquired from plurality of vehicles for database, will be within finite duration at least bounded by current time) and a positioning position of the plurality of vehicles where the plurality of real images are captured, wherein each of the plurality of the real images maps a positioning position of one of the plurality of the vehicles. (column 4, line 64 to column 5, line 10 images acquired are correlated to vehicle position as time of acquisition and compiled in database accordingly)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Fridman to the google street view database of Nicosevici because it is well known that the google database is compiled from images taken by multiple vehicles correlated to vehicle position. 

Claims 7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nicosevici in view Liu I, in further view of Li (US 2018/0108103).

Regarding claim 7, Nicosevici fails to disclose sending a reporting instruction to the target vehicle, and consequent vehicle position reporting. Liu I is not cited for these features.
However, Li teaches sending a reporting instruction to the target vehicle, (paragraph 0005 status requests sent to local vehicles in an area) resulting in vehicle position reporting, (paragraph 0005 in response, at least one vehicle returns a real-time position) thus when applied to the position refinement of Nicosevici teaching acquiring the real image taken and reported by the target vehicle in response to the reporting instruction, and acquiring the first positioning position reported by the target vehicle. (Nicosevici paragraph 0046 position of vehicle derived from acquired image and satellite position; that is the position determination of Nicosevici may be then used for the real-time position reporting)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Li to Nicosevici with Liu I because Li teaches its reporting techniques match a transportation service request and candidate vehicles, (paragraph 0004) to improve user experience and enhance the sense of trust of users. (paragraph 0003)
Claims 10-12 recite features similar to claim 7 and are thus similarly rendered obvious by the combination of Nicosevici and Liu I with Li.

Regarding claim 13, Li discloses a position display method, (Abstract tag of vehicle displayed in situ on electronic map) comprising: sending a position display request of a target vehicle from a terminal to a server; (paragraph 0004 status request sent from user terminal to server; returns a real-time position to user terminal, thus is position display request) displaying a position of the target vehicle on a display interface of the terminal. (Abstract, tag of vehicle shown in position on electronic map of terminal) 
Li fails to disclose wherein the position of the target vehicle is a second positioning position obtained by updating a first positioning position according to a real image, the first positioning position is a positioning position of the target vehicle detected by the Positioning component of the target vehicle, and the real image is an image taken by a photographing device of the target vehicle, wherein updating the first positioning position to the second positioning position according to the real image comprises: comparing the real image with an image in a predetermined street-view database to obtain a comparison result, wherein the predetermined street-view database records an image and a positioning position where the image is captured, both of which have a mapping relationship with each other: updating the first positioning position to the second positioning position according to the comparison result, wherein updating the first positioning position to the second positioning position according to the comparison result comprises: updating the first positioning position to a target positioning position in the predetermined street-view database having a mapping relationship between the target positioning position and the target image, wherein the second positioning position is the target positioning position, in a case where a similarity between the real image and the target image in the predetermined street-view database is greater than a first predetermined threshold, 2PN106467in a case that the similarity between the real image and the plurality of images in the predetermined street-view database is greater than the first predetermined threshold, and the similarity is the same, and the target positioning positions of the corresponding plurality of images are different, wherein updating the first positioning position to the second positioning position according to the comparison result further comprises: the target vehicle acquiring the real image at another angle: comparing the real image with the image in the predetermined street-view database until the second positioning position can be determined, or , wherein updating the first positioning position to the second positioning position according to the comparison result further comprises: controlling the target vehicle to move, and after moving, acquiring the corresponding real image and the first positioning position, and then comparing the real image with the image in the predetermined street-view database until the second positioning position is determined.
However, the combination of Nicosevici teaches wherein the position of the target vehicle is a second positioning position obtained by updating a first positioning position according to a real image, (paragraph 0045 satellite position updated by image position data) the first positioning position is a positioning position of the target vehicle detected by the GPS component of the target vehicle, and the real image is an image taken by a photographing device of the target vehicle. (paragraph 0046 first position is from satellite positioning, real image take by local vehicle camera)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Nicosevici to Li because Nicosevici teaches its techniques are to be applied to provide a precise positioning of a vehicle. (paragraph 0005)
Still further, the combination of Nicosevici and Liu I teaches the features of wherein updating the first positioning position to the second positioning position according to the real image comprises: comparing the real image with an image in a predetermined street-view database to obtain a comparison result, wherein the predetermined street-view database records an image and a positioning position where the image is captured, both of which have a mapping relationship with each other: updating the first positioning position to the second positioning position according to the comparison result, wherein updating the first positioning position to the second positioning position according to the comparison result comprises: updating the first positioning position to a target positioning position in the predetermined street-view database having a mapping relationship between the target positioning position and the target image, wherein the second positioning position is the target positioning position, in a case where a similarity between the real image and the target image in the predetermined street-view database is greater than a first predetermined threshold, 2PN106467in a case that the similarity between the real image and the plurality of images in the predetermined street-view database is greater than the first predetermined threshold, and the similarity is the same, and the target positioning positions of the corresponding plurality of images are different, wherein updating the first positioning position to the second positioning position according to the comparison result further comprises: the target vehicle acquiring the real image at another angle: comparing the real image with the image in the predetermined street-view database until the second positioning position can be determined, or , wherein updating the first positioning position to the second positioning position according to the comparison result further comprises: controlling the target vehicle to move, and after moving, acquiring the corresponding real image and the first positioning position, and then comparing the real image with the image in the predetermined street-view database until the second positioning position is determined.
Namely the above-recited features correspond to claim 1 and are also rendered obvious by the combination of Nicosevici and Liu I for reasons similar to claim 1.
Same rationale for combining and motivation apply as for claim 1 above.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nicosevici in view of Liu II (US 2017/0336209).

Regarding claim 16, Nicosevici discloses a vehicle, (paragraph 0065 vehicle 30) comprising: a body; (figure 2 shows vehicle body) a photographing device, (paragraph 0065 camera 31) mounted on the body, (figure 2 shows camera 31 mounted on vehicle 3 body) the photographing device being configured to take a real image around the vehicle; (paragraph 0067 camera captures vehicle environs) a GPS component, mounted on the body, the positioning component being configured to acquire a first positioning position of the vehicle; (paragraph 0059 positioning system 11 is mounted on body of vehicle and obtained vehicle position) a transmission unit, (paragraph 0065 communication unit 32 is same) mounted on the body, (figure 2 shows communication 32 mounted on body of vehicle 30) the transmission unit being configured to receive and transmit information, (paragraph 0065 communication unit 32 transceives information with server) wherein the information comprises the first positioning position and the real image; (paragraphs 0011/0012 and 0014 images and position sent between communication unit and server) a processor, mounted on the body. (figure 2 shoes processor 33 mounted on body of vehicle 30) 
While Nicosevici discloses the processor coupled to the camera, transmission device and satellite navigation component, (see figure 2) for obvious device/element control as would be understood, Nicosevici fails to identically disclose the processor being configured to control operation of the GPS component, the photographing device and the transmission unit.
However, in a similar system, Liu II teaches the processor being configured to control operation of the GPS component, the photographing device and the transmission unit. (paragraph 0024 processor control of the camera, transmission device and satellite navigation component)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to know to use the processor for control of the camera, transmission device and satellite navigation component as per Liu II because such use of a processor/controller is well known and required for operation. 
Regarding claim 17, Nicosevici discloses wherein the positioning position is a first positioning position, and the real image is used to update the first positioning position to a second positioning position. (paragraph 0014 image position used to refine first GPS position)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Jung (US 2018/0209802) may be considered for withdrawn claim features.
	Mielenz (US 2020/0233432) is to be considered for localizations.
	Breed (US 2021/0199437) may be considered for optical image position.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485                                                                                                                                                                                                        

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485                                                                                                                                                                                                        February 8, 2022